UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                    No. 18-2823

                                  SHANE PRYCE,
                                         Petitioner

                                         v.

             ATTORNEY GENERAL UNITED STATES OF AMERICA

                            (Agency No. A056-059-647)

Present: AMBRO, PORTER and ROTH, Circuit Judges

      1. Motion filed by Respondent Attorney General United States of America to
         Amend the Court’s Unpublished Opinion of February 18, 2021.

      2. Opposition to Respondent’s Motion to Amend



                                                   Respectfully,
                                                   Clerk/tmm

_________________________________ORDER________________________________
The foregoing motion and response are considered. Respondent’s Motion to Amend is
GRANTED.


                                                   By the Court,

                                                   s/ Jane R. Roth
                                                   Circuit Judge

Dated: March 16, 2021
Tmm/cc: Alice E. Loughran, Esq.
Anna Stressenger, Esq.
Julie M. Iversen, Esq.
Jeffrey R. Meyer, Esq.